718 S.E.2d 374 (2011)
HOSPITAL AUTHORITY
v.
TALFORD.
No. 379A11-1.
Supreme Court of North Carolina.
October 4, 2011.
The following order has been entered on the motion filed on the 3rd of October 2011 by N.C. Hospital Association, et al. for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 4th of October 2011."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).